NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS FLOYD BRISSETTE, SR.,                    No. 19-55093

                Plaintiff-Appellant,            D.C. No. 2:13-cv-09284-JGB-PJW

 v.
                                                MEMORANDUM*
P. FINANDER, M.D., M.B.A., C.C.H.P.
Chief Medical Executive; et al.,

                Defendants-Appellees,

and

ATTY GEN J BROWN; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Thomas Brissette appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his narcolepsy. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

        The district court properly granted summary judgment for Dr. Winslow

because Brissette failed to raise a genuine dispute of material fact as to whether Dr.

Winslow was deliberately indifferent to Brissette’s narcolepsy. See id. at 1057 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health).

        The district court properly granted summary judgment for Drs. Finander,

Wu, and Lee because Brissette failed to exhaust his administrative remedies and

failed to raise a genuine dispute of material fact as to whether administrative

remedies were effectively unavailable. See Albino v. Baca, 747 F.3d 1162, 1168,

1172 (9th Cir. 2014) (en banc) (setting forth standard of review; explaining that

once the defendant has carried the burden to prove that there was an available

administrative remedy, the burden shifts to the prisoner to come forward with

evidence showing that there is something in his particular case that made the

existing and generally available administrative remedies effectively unavailable to

him).




                                          2                                       19-55093
Brissette’s request for sanctions is denied.

AFFIRMED.




                                    3          19-55093